Citation Nr: 9905535	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-44 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar and thoracic spine.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of left 
knee sprain.

5.  Entitlement to service connection for residuals of left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran was separated from service in December 1965 with 
over 21 years of total active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part wherein the 
regional office (RO) denied entitlement to service connection 
for degenerative disc disease of the cervical spine, 
arthritis of the thoracic and lumbar spine, residuals of a 
back injury, residuals of a left knee sprain, and residuals 
of a left ankle sprain.


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's claimed current disability from 
degenerative disc disease of the cervical spine, arthritis of 
the thoracic and lumbar spine, residuals of a back injury, 
residuals of a left knee sprain, and residuals of a left 
ankle sprain, and any disease or injury he incurred during 
his active military service.



CONCLUSION OF LAW

Claims of entitlement to service connection for degenerative 
disc disease of the cervical spine, arthritis of the thoracic 
and lumbar spine, residuals of a back injury, residuals of a 
left knee sprain, and residuals of a left ankle sprain are 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).



Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
degenerative disc disease of the cervical spine, arthritis of 
the thoracic and lumbar spine, residuals of a back injury, 
residuals of a left knee sprain, and residuals of a left 
ankle sprain are not well grounded.  Where a claim is not 
well grounded it is incomplete, and the Department of 
Veterans Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) 
to advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision dated in April 1994, and in the 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence that, if obtained, would 
render his claim well grounded.

The veteran contends that he has current disability from a 
cervical spine disorder, a thoracic spine disorder, a lumbar 
spine disorder, and residuals of injuries to his back, left 
knee, and left ankle.  He attributes these claimed 
disabilities to injuries he sustained during his active 
military service.  He testified in November 1996 that in 
April 1945 he was knock down a cliff by the concussion of an 
exploding shell and sustained injures to left leg, including 
the knee and ankle.  He was hospitalized in France and then 
returned to light duty.  He stated that he was told he had 
ligament 

damage.  He was treated with therapy involving getting into a 
"swirling tub of water."  According to the veteran, a 
doctor told him that because he was a young man, his injuries 
would not interfere with normal activities, but he would 
experience problems when he became older.  He also testified 
that, in the early 1960's, while stopped in his automobile at 
a red light, he was hit from the rear by a school bus.  
Several days later, he developed pain in his neck.  The 
veteran has asserted in written statements that he sustained 
a back injury in Korea in 1953 when an artillery shell 
exploded nearby and cast debris on his back.  He testified 
that during the year after his separation from service, he 
was treated at an Air Force base hospital for pain in his 
neck and back.  After about one year, he began treatment by a 
chiropractor who, according to the veteran, told him that he 
was in "very, very bad condition."  He stated that he had 
continued to have "problems" with his neck, back, leg and 
ankle since his separation from service.

The record contains very few service medical records.  
Although the reason for the lack of such records is not 
otherwise documented in the file, the veteran testified that 
his service medical records were destroyed in the fire at the 
National Personnel Records Center  (NPRC).  The NPRC was able 
to obtain records from the Department of the Army's Office of 
the Surgeon General (OSG).  One such record indicates that 
the veteran was hospitalized in Europe for 28 days from mid-
April to mid-May in 1945 and was thereafter returned to duty.  
The reported diagnosis was ankle joint sprain.  The reported 
cause of the injury was a jump from height under battle 
circumstances.  Another record indicates that the veteran 
jumped down a cliff as a shell hit nearby.  A report of 
medical examination dated in August 1956 contains no entries 
in areas designated for reporting significant or interval 
history and defects and diagnoses.  A physical profile showed 
the highest ranking in all areas.  The examiner reported that 
clinical evaluations of the veteran's feet, lower 
extremities, spine, and other musculoskeletal systems were 
normal.  In a report of medical history dated several months 
prior to his separation from service, the veteran reported, 
among other complaints, that he "still" had low back pain 
and tightening in his neck muscles.  He also reported that 
his left leg was injured during World War II.  He checked 
boxes indicating a history or current complaints of leg 

cramps, and swollen or painful joints.  He denied a history 
of foot trouble and "trick" or locked knee.  Most of the 
examiner's comments are illegible.  However, the examiner did 
elaborate that the veteran had cramps in his legs after 
exercise.

The record contains medical evidence that the veteran has 
current disability from disorders of the cervical, thoracic, 
and lumbar spines.  In a March 1996 letter, a chiropractor 
reported that the veteran had "problems" with his neck, 
shoulders, stomach, low back and legs since June 1989.  His 
primary diagnosis was subluxation of the fifth lumbar 
vertebra (L5), the fifth thoracic vertebra (T5), and the 
seventh cervical vertebra (C7).  Further, according to the 
chiropractor, the veteran's low back instability was probably 
the result of an old injury.  Another chiropractor reported 
treating the veteran in January and February 1996 for 
complaints of low back pain and decreased range of motion.

During a VA examination in April 1996, the veteran told the 
examiner about the in-service injuries which are discussed 
above.  His pertinent current complaints included left knee 
and ankle instability and pain, for which he took one to two 
tablets of Tylenol daily.  He also complained of having neck 
pain for several years.  On examination, the veteran's neck 
motion was limited about 20 percent in all directions.  
Examination of his lumbar spine revealed normal curvature in 
a standing position.  There was no muscle spasm.  The veteran 
was able to walk on his heels and toes.  Straight leg raising 
was essentially normal on both sides but there was some 
weakness to flexion of the first toe on the right.  Reflexes 
of the knee were 2+ bilaterally but the Achilles reflex was 
nonreactive.  Further examination of the veteran's lower 
extremities revealed no limitation in motion.  There was no 
swelling.  The knee and ankle joints were stable.  X-rays of 
the cervical spine taken in March 1996 showed degenerative 
disc disease at the level of the interspace at C5-6.  X-rays 
of the thoracic and lumbar spine showed mild anterior 
spurring in the lower thoracic spine and slight anterior 
spurring throughout the lumbar spine.  X-rays of knees showed 
no significant bone, joint, or soft tissue abnormality except 
for very minimal osteoporosis.  X-rays of the ankles showed 

that the bone and joint structures were unremarkable except 
for very minimal osteoporosis.  The radiologist noted a small 
sesamoid bone at the tip of the medial malleolus on one side.  
The examiner who examined the veteran reported diagnoses 
including degenerative disc disease of the cervical spine, 
degenerative arthritis of the thoracic and lumbar spine, left 
knee strain, and left ankle strain.

The Board finds the veteran's testimony concerning the 
injuries he sustained during his active service credible and 
consistent with the scant service medical records contained 
in the claims file.  Such evidence supports a finding that 
the veteran sustained leg and ankle injuries during the 
incident in Germany in April 1945, sustained a blow to his 
back in Korea in 1953, and sustained a neck injury from a 
motor vehicle accident in Germany in the early 1960's.

However, the record lacks competent medical evidence that the 
veteran's current disabilities from the claimed disorders are 
related to the injuries he sustained in service.  In the 
absence of evidence that the veteran has the expertise to 
render opinions about the causal relationship, if any, 
between his in-service injuries and the disabilities which 
have been currently identified, his assertions of such a 
relationship are afforded no probative weight.  See Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  The veteran statements 
about what a physician told him in 1945 are too attenuated 
and inherently unreliable to constitute the medical evidence 
necessary to support a well-grounded claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The chiropractor's statement 
that the veteran's low back instability is a probable result 
of an "old injury" does not satisfy the nexus requirement.  
At the time the statement was made, the veteran had been 
separated from service over thirty years.  The chiropractor's 
statement does not specifically relate the veteran's current 
low back disability to an in-service disease or injury.

In the absence of competent medical evidence of a nexus 
between the disorders for the veteran now claims service 
connection and any disease or injury he incurred 

during his active military service, the Board concludes that 
the claims for service connection for degenerative disc 
disease of the cervical spine, arthritis of the thoracic and 
lumbar spine, residuals of a back injury, residuals of a left 
knee sprain, and residuals of a left ankle sprain are not 
well grounded.


ORDER

Service connection for degenerative disc disease of the 
cervical spine, arthritis of the thoracic and lumbar spine, 
residuals of a back injury, residuals of a left knee sprain, 
and residuals of a left ankle sprain is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

